Case: 19-60016       Document: 00515318748         Page: 1     Date Filed: 02/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 19-60016                          February 21, 2020
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
LOVEPREET SINGH,

                                                  Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 195 242


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Lovepreet Singh, a native and citizen of India, petitions for review of the
Board of Immigration Appeals’ (BIA) denying his motion to reconsider his 2012
in absentia removal order. Relying primarily on Pereira v. Sessions, 138 S. Ct.
2105, 2109–10 (2018) (resolving “narrow question” that Notice to Appear
(NTA) omitting time or place of removal proceeding does not trigger 8 U.S.C.
§ 1229a’s “stop-time” rule for cancellation of removal), Singh contends the


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-60016    Document: 00515318748     Page: 2   Date Filed: 02/21/2020


                                 No. 19-60016

immigration court lacked jurisdiction to order his in absentia removal because
his NTA, omitting his removal proceeding’s time and date, was not a valid
charging document.      In the alternative, Singh asserts that, even if the
immigration court had jurisdiction, Pereira nonetheless requires his in
absentia removal order be rescinded because he did not receive adequate notice
of his removal hearing.     (Despite the Government’s contention otherwise,
Singh exhausted his alternative claim before the BIA, notwithstanding the
claim’s being more developed in his briefing in our court. See Omari v. Holder,
562 F.3d 314, 321–22 (5th Cir. 2009) (requiring petitioner “fairly present” issue
by taking “some affirmative action” to present “concrete statement before the
BIA to which [he] could reasonably tie [his] claims before [our] court”);
Carranza-De Salinas v. Gonzales, 477 F.3d 200, 206–07 (5th Cir. 2007)
(concluding petitioner exhausted claim presented before BIA in broader, less-
developed form than in petition for review).)
      This is Singh’s third challenge to his in absentia removal order. An
immigration judge denied his first challenge, a motion to reopen claiming the
NTA he received warned him insufficiently of the consequences of failure to
appear. He did not challenge this ruling before the BIA. Our court denied his
second challenge, a petition for review of the BIA’s denying his second motion
to reopen, which claimed ineffective assistance of counsel. See Singh v. Lynch,
670 F. App’x 216, 216–18 (5th Cir. 2016).
      For obvious reasons, the BIA’s denial of a motion to reconsider is
reviewed “under a highly deferential abuse-of-discretion standard”. Zhao v.
Gonzales, 404 F.3d 295, 303 (5th Cir. 2005) (citations omitted). Under that
standard, the BIA’s decision will be affirmed unless it was “capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational




                                       2
    Case: 19-60016     Document: 00515318748     Page: 3   Date Filed: 02/21/2020


                                  No. 19-60016

that it is arbitrary rather than the result of any perceptible rational approach”.
Id. at 304 (citation omitted).
      Singh’s claims fail. Where, as in this instance, the NTA specifies, inter
alia, “the nature of the proceedings, the legal authority for the proceedings,
and [a] warning about the possibility of in absentia removal”, it is not defective
as a charging document. See Pierre-Paul v. Barr, 930 F.3d 684, 690 (5th Cir.
2019), petition for cert. filed, 88 U.S.L.W. 3212 (U.S. 16 Dec. 2019) (No. 19-779)
(citations omitted). Moreover, even assuming arguendo an NTA lacking the
removal hearing’s time and date were defective under Pereira, the defect would
be cured by a subsequent notice-of-hearing’s including the hearing’s time and
date. See id. at 690–91. Singh’s attorney received such notice, and Singh does
not contend notice to his attorney was defective.
      DENIED.




                                        3